          Case 2:20-cv-03183-MAK Document 1 Filed 06/29/20 Page 1 of 23




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

__________________________________________
BILL CARROLL                               :
2429 Locust Street, Unit 608               :
Philadelphia, PA 19103                     :
                             Plaintiff,    :
                                           :
                                           :
                                           :                Civil Action No.
               v.                          :
                                           :
GUARDANT HEALTH, INC.                     :
505 Penobscot Drive                        :
Redwood City, CA 94063                     :                JURY TRIAL DEMANDED
                             Defendant.   :
                                           :

                                         COMPLAINT

        Plaintiff, Bill Carroll (“Mr. Carroll” or “Plaintiff”), by and through his undersigned

attorneys, Griesing Law, LLC, hereby files this Complaint and initiates this action to seek redress

against Guardant Health, Inc. (“Guardant” or “Defendant”), his former employer, for breach of

contract, unlawful age discrimination in violation of the Age Discrimination in Employment Act of

1967 (“ADEA”), unlawful gender discrimination in violation of Title VII of the Civil Rights Act

of 1964 (“Title VII”), violation of the Pennsylvania Human Relations Act, 43 P.S. § 951, et. seq.,

defamation, tortious interference, fraudulent inducement and other applicable federal and state

laws.

                                       INTRODUCTION

        Bill Carroll is a 57-year-old professional who has been supervising sales representatives

selling products to doctors and hospitals for decades, all the while working for and with women and

never having a single complaint raised about how he treated or referred to women. He worked hard

to become one of the highest performing biotechnology sales professionals in the country. He was
          Case 2:20-cv-03183-MAK Document 1 Filed 06/29/20 Page 2 of 23




also a loving father raising two daughters. However, in just a few months at Guardant Health, Inc.,

individuals who were not happy that Mr. Carroll was pushing them to work harder and upsetting

the status quo – which is what he was hired to do – fabricated statements that they claimed he made

that were derogatory of women. Guardant accepted these employees’ false accusations, conducted

a sham investigation and terminated Mr. Carroll, reducing his professional life to rubble.

       After spending over eight years with a large biotech firm, Veracyte, Inc., Mr. Carroll had

achieved professional success – he had a secure job, great compensation, and a great team of women

and men with whom he loved working. Then, in the spring of 2019, a smaller biotech firm,

Guardant, approached Mr. Carroll about a potential career shift. Mr. Carroll’s initial response was

to decline Guardant’s overtures, but Guardant was persistent. Guardant engaged in what can only

be described as a “wooing” of Mr. Carroll for several months. While Guardant could not offer the

same level of monetary compensation as Veracyte—not by a long shot—they were able to offer

opportunity. The opportunity that, in the long view, Mr. Carroll would be able to build up Guardant

and reap the financial and professional success that would flow from his hard work. And to do this,

Mr. Carroll would be given extreme flexibility in hiring and managing his sales team. From

Guardant’s perspective, Mr. Carroll presented opportunity as well. The opportunity to shake things

up in an underperforming sales region with a fresh pair of eyes with a fresh perspective. After

protracted wooing and negotiating the terms of his employment, Mr. Carroll agreed to join Guardant

in the summer of 2019.

       Immediately, Mr. Carroll proved he intended to keep up his end of the bargain. He identified

the strong and weak performers on his inherited team, gave praise and constructive criticism where

appropriate, and instructed his underperforming team members how they could grow their sales for

the company. Obviously, this disruption of Guardant’s stale status quo did not go over well with

                                                 2
            Case 2:20-cv-03183-MAK Document 1 Filed 06/29/20 Page 3 of 23




everyone. As this Complaint demonstrates, certain Guardant employees fabricated statements that

Mr. Carroll allegedly said, which were absolutely false, and defamed him, accusing him of referring

to female colleagues in an unprofessional manner. But, given everything Mr. Carroll gave up to

join Guardant, and the fact that these accusations were coming from disgruntled employees, it could

only be expected that Guardant would properly investigate these false accusations before taking

action against Mr. Carroll. This did not happen. Instead, Guardant opted to terminate Mr. Carroll

without even considering his version of events—the truth.

                                              PARTIES

       1.      Plaintiff is a male individual, who resides at 2429 Locust Street, Unit 608,

Philadelphia, PA 19103. He was formerly employed by Defendant from on or about July 15, 2019

through September 3, 2019, when he was abruptly and wrongfully terminated.

       2.      Upon information and belief, Guardant is a Delaware corporation with its principle

place of business at 505 Penobscot Drive, Redwood City, California, 94063.

       3.      Guardant is a business entity that does significant business within the

Commonwealth of Pennsylvania, is engaged in an industry affecting commerce in Pennsylvania

and is Mr. Carroll’s former employer.

       4.      At all relevant times, Defendant, who employs more than 20 employees, is and has

been an “employer” as defined under the laws at issue in this suit and is accordingly subject to the

provisions therein.

       5.      At all relevant times, Plaintiff was an “employee” of Defendant within the meaning

of the laws at issue in this suit and is accordingly entitled to the protections of same.

       6.      Mr. Carroll worked for Guardant from his home in Philadelphia, PA.

       7.      At all relevant times, employees of Guardant acted as agents and servants of

                                                   3
             Case 2:20-cv-03183-MAK Document 1 Filed 06/29/20 Page 4 of 23




Guardant, within the scope of their authority and in the course of employment under the direct

control of Guardant.

        8.      At all times material hereto, Guardant acted by and through its authorized agents,

servants, workmen, and/or employees acting within the course and scope of their employment with

Guardant and in furtherance of Guardant’s business.

                                  JURISDICTION AND VENUE

        9.      This Court has original jurisdiction over all civil actions arising under the

Constitution, laws, or treaties of the United States pursuant to 28 U.S.C. §§ 1331 and 1391.

        10.     This Court has original jurisdiction over the instant action pursuant to 28 U.S. C. §§

1331 and 1343 (a)(4) because it arises under the laws of the United States and seeks redress for

violations of civil rights.

        11.     This Court has supplemental jurisdiction over any Pennsylvania state law claims

pursuant to 28 U.S.C. § 1367.

        12.     In the alternative, this Court has diversity jurisdiction over the instant action

pursuant to 28 U.S. C. §§ 1332.

        13.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b)(2) because a

substantial part of the events or omissions giving rise to this action occurred in the Eastern District

of Pennsylvania.

        14.     This Court has personal jurisdiction over Defendant.

  MR. CARROLL HAS REQUESTED A RIGHT TO SUE LETTER FROM THE EEOC

        15.     On February 7, 2020, Mr. Carroll filed a charge of discrimination with the United

States Equal Employment Opportunity Commission (“EEOC”), and he requested that the EEOC

submit the filing to the Pennsylvania Human Relations Commission.

                                                  4
             Case 2:20-cv-03183-MAK Document 1 Filed 06/29/20 Page 5 of 23




       16.      On March 17, 2020, Guardant filed its position statement in the aforementioned

EEOC matter; on April 6, 2020, Mr. Carroll filed his response to Guardant's position statement.

       17.       On April 8, 2020, the EEOC issued a Dismissal and Notice of Rights, but because

of COVID-19 and the related closure of the EEOC office, the EEOC did not issue the Notice of

Right to Sue letter; to date, Mr. Carroll has not received the Notice of Right to Sue letter.

       18.      On June 29, 2020, counsel for Mr. Carroll sent a letter to the EEOC requesting the

EEOC issue him a Notice of Right to Sue letter.

       19.      Thus, Mr. Carroll is now permitted to bring his claims that were the subject of his

EEOC action in this Court.

                                               FACTS

       20.      All of the allegations contained in the foregoing paragraphs of this Complaint are

incorporated by reference herein as if the same were set forth at length.

       21.      Mr. Carroll is a 57 year-old man and within the class of individuals protected by the

ADEA from discrimination, harassment and retaliation in employment.

       22.      Mr. Carroll is a highly skilled and accomplished sales professional and at the time

he commenced employment with Guardant he already had over 25 years of experience in sales and

sales management, with emphasis on the biotechnology field in which he was highly successful and

respected.

       23.      Prior to joining Guardant, Mr. Carroll had worked at Veracyte, Inc. (“Veracyte”) for

over eight years, where he held the position of Senior Regional Sales Director, Northeast-Midwest,

and previously held the position of Endocrine Product Specialist, Mid-Atlantic Region. Prior to

working at Veracyte, Mr. Carroll held top Sales Management positions at several other companies

in the biotechnology field and was highly recruited for increasingly high profile positions within

                                                  5
           Case 2:20-cv-03183-MAK Document 1 Filed 06/29/20 Page 6 of 23




the industry. A graduate of Rutgers University with a degree in Business Administration, Mr.

Carroll was a stellar employee with a proven record of accomplishment in his field.

       24.     His record for over 25 years working with teams and increasingly as a leader of

diverse teams was impeccable. He had a reputation for being fair and inspirational to his colleagues

and stakeholders, regardless of gender, race, nationality, disability or other characteristics.

       25.     Throughout his career prior to working at Guardant, Mr. Carroll had an unblemished

and positive record of collaborating professionally with a diverse community of people, including

women, and he has been routinely hired by and reported to women throughout the duration of his

career and worked with women as peers and as a supervisor.

       26.     It is because of his proven record leading and improving his teams and leading a

diverse group of sales professionals that Guardant approached Mr. Carroll to join their team and

leave his secure and highly compensated position at Veracyte.

       27.     Guardant began courting Mr. Carroll for a Vice President of Sales position as early

as 2015. Although Guardant did not select Mr. Carroll for that role, Mr. Carroll met members of

the Guardant team during that process.

       28.     Clearly impressed by Mr. Carroll, Steven Collora, who later became Guardant’s

Vice President of Sales, and Dr. Richard Lanman, Chief Medical Officer, approached Mr. Carroll

in May 2019 about joining Guardant.

       29.     Dr. Lanman and Mr. Collora were persistent in urging Mr. Carroll to come on board

because the company was expanding rapidly and there were many excellent opportunities for Mr.

Carroll.   Mr. Collora offered Mr. Carroll three separate positions to consider and assured Mr.

Carroll that Mr. Collora would secure one of the three potential positions for Mr. Carroll.

       30.     As part of this recruitment process and efforts to lure Mr. Carroll to leave his secure

                                                   6
          Case 2:20-cv-03183-MAK Document 1 Filed 06/29/20 Page 7 of 23




position, Guardant arranged for Mr. Carroll to travel from Philadelphia to Dallas and then to

Florida. In Dallas, he met with Mr. Collora and spoke by telephone with Ms. Danielle Usilton, the

top Regional Sales Manager who Guardant had promoted to National Sales Director for the

Company. Mr. Collora made clear that, because Mr. Carroll would be reporting to Ms. Usilton if

he joined the team, Ms. Usilton had final say on whether the Company hired him.

       31.     In Florida, Mr. Carroll met with Ms. Usilton and understood that if Mr. Carroll

accepted the offer, he was to report to Ms. Usilton, with whom he felt a rapport during the hiring

process. Mr. Carroll was enthusiastic about the opportunity to join Ms. Usilton’s team and to work

collaboratively with her given her achievements. He did not have any reservations or concerns

about working with or reporting to a female colleague. Indeed, for over 25 years before joining

Guardant, Mr. Carroll had previously worked with and reported to female supervisors with no issues

and great success.

       32.     During Mr. Carroll’s discussions with the Guardant leadership about joining the

company as a Regional Sales Director for the Atlantic Region, the leadership, including Mr.

Collora, Dr. Lanman and Ms. Usilton, stated that they wanted Mr. Carroll to lead and turn around

a team that had members that were under-performing. They gave Mr. Carroll detailed assessments

of each member of the team he would be leading if he joined the company and the deficiencies they

would expect Mr. Carroll to address. The team identified to Mr. Carroll as his expected direct

reports included four women and one man. Again, Mr. Carroll, an experienced sales manager and

the father who had raised two daughters, had no reservations or concerns about leading a team of

principally female colleagues.

       33.     The Guardant team actively recruiting Mr. Carroll also stated that once he was on-

board, they wanted him to hire additional members to fill various positions on his new team.

                                                7
          Case 2:20-cv-03183-MAK Document 1 Filed 06/29/20 Page 8 of 23




       34.      During the recruitment process, Mr. Carroll told Guardant representatives Mr.

Collora, Ms. Usilton, Dr. Lanman and Ms. Lisa Condon, Talent Acquisition, Principal Staffing

Partner, that he had a significant amount to lose professionally and financially if he left Veracyte.

He also told them that he was unwilling to resign from Veracyte or join Guardant until the Guardant

representatives were 100% certain that Mr. Carroll had the position they offered, with no

contingencies, and that the parties had reached agreement on the terms of his employment. Mr.

Carroll told the Guardant leadership that this offer to join Guardant must be a secure move for him

or he would not leave Veracyte to join Guardant.

       35.      As of May 2019, Mr. Carroll was in a favorable financial position at Veracyte. He

was on track to earn $250,000, plus receiving several other benefits including health, dental, car

allowance, restricted stock units and retirement contributions. Notably, Mr. Carroll also held stock

options in Veracyte worth roughly $350,000-$400,000, which were due to vest in the following six

months to three years, provided Mr. Carroll remained at Veracyte. In addition, during his tenure at

Veracyte, Mr. Carroll had received numerous awards for his accomplishments in sales and sales

team leadership.

       36.      Mr. Carroll made clear to Guardant that he did not want to leave his secure position

where he had received accolades and promotions, or forfeit any of these valuable forms of

compensation, by the risk of joining Guardant without solid commitment from Guardant as to his

job security.

       37.      Mr. Carroll was lured away from his prior employer where he left significant,

multiple forms of compensation, including but not limited to valuable stock options, on the table in

exchange for the promise of an increase in his then-current salary, company perquisites including

substantial Restricted Stock Units, and a promising career with Guardant.

                                                 8
            Case 2:20-cv-03183-MAK Document 1 Filed 06/29/20 Page 9 of 23




       38.     Mr. Carroll received an offer letter from Guardant on May 31, 2019. Only after he

received the requisite assurances from Guardant as to the permanence and security of the offered

position.

       39.     Mr. Carroll began work at Guardant on July 15, 2019. He started with at-home

training and began to recruit to hire someone to fill an open position on his team.

       40.     One of his first decisions in his new role at Guardant was to consider a new hire,

Ms. Meredith Montgomery, the only female of the four candidates he interviewed for the position,

who had been in the pipeline for consideration subject to Mr. Carroll’s approving her hire. Mr.

Carroll was delighted to have Ms. Montgomery join his team after interviewing her by telephone

and in person and being impressed by her track record, impressive contacts in the industry and top

references. Although Mr. Carroll inherited a predominately-female team, his first hire to expand

the team was a woman. He based his decision on her credentials and experience and not on anything

else, as he wanted the best person for the job to bolster the team that his new boss had described as

“under-performing.”

       41.     This was an exciting time for Mr. Carroll that he shared with many of his colleagues.

He happily shared with them that as a father of two daughters, he was excited to, for the first time,

lead a team “that is predominantly women.”

       42.     For the next several weeks, Mr. Carroll continued to perform his job at the best of

his ability and work to develop rapport with his team and stakeholders.

       43.     On August 29, 2019, Mr. Carroll received a telephone call from Mr. Collora, who

had recruited him to Guardant, asking whether Mr. Carroll had said to anybody that he was working

on a team “with a bunch of chicks.” Mr. Carroll informed Mr. Collora that he did not say that and

that he does not use the term “chicks” to refer to women. Mr. Collora immediately responded that

                                                 9
           Case 2:20-cv-03183-MAK Document 1 Filed 06/29/20 Page 10 of 23




he knew it was not in Mr. Carroll’s character to speak like that. Mr. Collora also stated that the

complaint that Mr. Carroll had allegedly referred to women as “chicks” was likely precipitated

because Mr. Carroll was “changing and disrupting the status quo” and giving the team more

“direction” and “holding them accountable” as was the mandate for Mr. Carroll when he was hired.

Mr. Collora also stated in that telephone conversation that “there may be some resistance” to Mr.

Carroll’s efforts to carry out this mandate, resulting in unfounded complaints about Mr. Carroll.

Mr. Collora proceeded to compliment the work Mr. Carroll had accomplished thus far in providing

direction to his new team.

         44.   On September 3, 2019, Mr. Carroll received a telephone call from “Danielle” (his

supervisor, Ms. Usilton) and “Lynn” (who identified herself as someone from Guardant HR).

“Lynn” read a prepared statement informing Mr. Carroll that the Company was dismissing him

immediately for saying derogatory comments about women.              When Mr. Carroll asked for

clarification as to what this pertained to, she responded that someone informed the Company that

Mr. Carroll said he works on a team “full of fucking chicks” and that others had corroborated the

story.

         45.   Mr. Carroll asked Lynn to provide her full name and she repeatedly refused to do

so. Lynn refused to discuss the decision with Mr. Carroll, as “the decision was final” and said “this

is not a discussion.” Lynn was uninterested in hearing anything from Mr. Carroll about his side of

the story. Lynn made clear that the Company was not going to give Mr. Carroll an opportunity to

defend himself from these false and defamatory allegations.

         46.   Never once, prior to his termination or during the termination call, did anyone at

Guardant, either from Human Resources or some other supervisory position, share with Mr. Carroll

the specifics of the statements allegedly attributed to him, ask Mr. Carroll for his account of the

                                                 10
          Case 2:20-cv-03183-MAK Document 1 Filed 06/29/20 Page 11 of 23




alleged statement, or provide him with any opportunity to dispute those salacious and false

allegations. In fact, other than the call from Mr. Collora, who presented Mr. Carroll with a different

version of the alleged statements, which Mr. Carroll denied and continues to deny, no one at

Guardant asked Mr. Carroll a single question to confirm or deny this fabricated story.

       47.     Furthermore, following Mr. Carroll’s abrupt termination, several colleagues, both

male and female, spoke with Mr. Carroll, stating that they knew from personal experience working

with Mr. Carroll that he did not and would not speak about women in that manner.

       48.     Relatedly, two days following Mr. Carroll’s termination, Danielle Usilton texted Mr.

Carroll to demonstrate her remorse for how Guardant handled the situation, saying “I am really

sorry that this happened.”

       49.     The allegations which led to the termination of Mr. Carroll’s employment at

Guardant are false.

       50.     Certain employees who reported to and/or worked with Mr. Carroll and were

underperforming at Guardant were not happy with Mr. Carroll’s effort to improve and turn around

the underperforming team; and that these employees resisted Mr. Carroll’s attempts to improve the

team and to change the status quo.

       51.     For example, Joe Bianco, who was slated to be a member of Mr. Carroll’s sales

team, was underperforming so badly that Guardant wanted to terminate him and flagged him as a

candidate for a Performance Improvement Plan or “PIP.”

       52.     In addition, there were other employees at Guardant who were displeased with

various reorganizational changes and with the Company’s recruitment of Mr. Carroll to turnaround

a flagging sales group.

       53.     These employees and their supporters had a motive to falsely accuse Mr. Carroll of

                                                 11
             Case 2:20-cv-03183-MAK Document 1 Filed 06/29/20 Page 12 of 23




making sexist comments in the workplace. The alleged comments attributed to Mr. Carroll are

false and the allegations are defamatory.

       54.       Guardant never gave Mr. Carroll a chance to respond to the salacious allegations

asserted against him; he had a right to – but was denied – a full and fair investigation and an

opportunity to confront his accusers and clear his name.

       55.       Mr. Carroll faced discrimination based on his gender and age by Guardant blindly

accepting the false allegations made against a 57-year-old man and concerning statements he made

about women as true without conducting a fair and thorough investigation to obtain Mr. Carroll’s

side of the story before making a decision as to his future with the Company. During much of Mr.

Carroll’s early career, women were improperly and unfairly overlooked in the workplace. So, to

Mr. Carroll, it was thrilling to finally be working with a team with so many capable women. For

the entirety of his lengthy career, Mr. Carroll has never referred to any of his colleagues in any

derogatory manner, including referring to them as “chicks” or “gals.”

       56.       As a consequence of Guardant’s wrongful and discriminatory treatment of Mr.

Carroll, Mr. Carroll has suffered substantial financial loss and other harm, including but not limited

to loss of future income, compensatory damages, reputational harm/defamation, and pain and

suffering.

       57.       Guardant subjected Mr. Carroll to discrimination on the basis of his gender and age

by failing to conduct a full and fair investigation and not giving him an opportunity to confront his

accusers or respond to these salacious allegations. It is discriminatory to baldly accept the

allegations of accusers of one gender while failing to give the accused of another gender equal

opportunity to present their position in defense of those allegations. Upon information and belief,

if Mr. Carroll had alleged that a female superior had harassed him or that a female subordinate had

                                                 12
          Case 2:20-cv-03183-MAK Document 1 Filed 06/29/20 Page 13 of 23




offered sexual favors in exchange for more favorable work conditions, a raise or a promotion, the

Company would not have merely accepted his accusations blindly without properly investigating

such allegations and affording the accused a fair and thorough opportunity to respond.

       58.     Mr. Carroll raised with Guardant that their decision was discriminatory, that he was

entitled to but denied a full and fair investigation, and that he was not permitted to know or respond

fully to the baseless allegations of his accusers. Guardant failed to address Mr. Carroll’s concerns,

and upon information and belief, spread false information about Mr. Carroll inside and outside the

Company.

       59.     Also, it has been reported to Mr. Carroll that representatives of Guardant have shared

these salacious, defamatory and false allegations with others and, in doing so, Guardant also

continues to defame and cause harm to Mr. Carroll’s professional standing, reputation and ability

to find alternate employment.

       60.     Accordingly, Defendant Guardant discriminated against and harassed Mr. Carroll

because of his age and gender, and retaliated against Mr. Carroll because of his complaints about

this discrimination. Specifically, Guardant repeatedly threatened Mr. Carroll with liability and

attorneys’ fees if he attempted to pursue his claims and clear his good name.

       61.     In addition, Guardant employees and representatives have blackballed Mr. Carroll

in the industry by spreading false and defamatory allegations preventing him from obtaining other

employment.

       62.     Guardant willfully violated the ADEA, Title VII, and the PHRA because Guardant

knew that its actions violated these statutes, and/or acted with reckless disregard as to whether its

actions violated them.

       63.     Upon information and belief, Guardant’s facially neutral practices, policies, and/or

                                                 13
          Case 2:20-cv-03183-MAK Document 1 Filed 06/29/20 Page 14 of 23




customs had a disparate impact upon male employees and employees over the age of 40.

       64.     Mr. Carroll has suffered financial losses and economic harm as a direct and

proximate result of the actions and inactions of Defendant Guardant.

       65.     Mr. Carroll has suffered lost wages and other benefits of employment because of

Defendant’s wrongful acts, as alleged herein.

       66.     Mr. Carroll has suffered severe emotional and psychological distress and other

emotional loss because of Defendant’s wrongful acts, as alleged herein.

       67.     Guardant’s discriminatory and retaliatory actions are also a breach of the express

and implied terms of his employment, on which he relied in foregoing his former secure position at

Veracyte, causing him personal, physical and financial harm.

       68.     Guardant’s discriminatory and retaliatory actions are also a breach of the Company’s

own policies and procedures, which require that the Company conduct a full and fair investigation

of complaints made against employees, refrain from discrimination on the basis of gender, age or

other improper criteria and further refrain from retaliation or other actions in response to complaints

of discrimination.

                                            COUNT I
                                        Breach of Contract

       69.             Plaintiff Mr. Carroll repeats and incorporates by reference the allegations of

all previous paragraphs as fully as though the same were set forth at length herein.

       70.     The oral and written agreements between Mr. Carroll and Guardant pertaining to the

terms of his employment are binding and enforceable.

       71.     Mr. Carroll fulfilled all of his obligations under the contract between the parties.

       72.     As detailed above, Guardant breached the contract in numerous, material ways

including but not limited to:
                                                  14
         Case 2:20-cv-03183-MAK Document 1 Filed 06/29/20 Page 15 of 23




              a.      failing to act in good faith;

              b.      making an unwarranted and inaccurate finding that Mr. Carroll made sexist

                      comments in the workplace;

              c.      refusing to give Mr. Carroll a chance to respond to the false allegations

                      asserted against him;

              d.      denying Mr. Carroll a full and fair investigation and an opportunity to

                      confront his accusers and clear his name;

              e.      improperly punishing Mr. Carroll for implementing his appropriate and

                      proven management techniques on his struggling sales team.

              f.      spreading salacious, defamatory, and false allegations among the employees

                      and representatives of Guardant and within the medical community as a

                      whole, both before and after his improper termination, causing harm to Mr.

                      Carroll’s professional standing, reputation and ability to find alternate

                      employment;

              g.      improperly terminating Mr. Carroll as an employee of Guardant;

              h.      retaliating against Mr. Carroll by threatening to seek legal fees from him if

                      he pursues efforts to clear his name and reputation; and

              i.      taking all the aforementioned actions against Mr. Carroll despite the fact that

                      Guardant knew that the allegations against Mr. Carroll were not true and that

                      he never made sexist comments in the workplace.

       73.    Guardant also breached the express and implied terms of Mr. Carroll’s employment.

       74.    For example, under Pennsylvania law, it is well settled that every contract contains

an implied duty of good faith; Guardant breached this implied duty of good faith by not providing

                                                 15
           Case 2:20-cv-03183-MAK Document 1 Filed 06/29/20 Page 16 of 23




Mr. Carroll a full and fair investigation, disciplining and eventually terminating him.

         75.   Here, the presence of additional consideration defeats the presumption of at-will

employment.

         76.   As the foregoing paragraphs demonstrate, Mr. Carroll underwent a substantial

hardship (other than the services he agreed to perform) when agreed to the terms of employment.

Mr. Carroll sacrificed hundreds of thousands of dollars per year in compensation and benefits from

Veracyte, in addition to roughly $350,000 to $400,000 in stock options that were to vest in the

upcoming months

         77.   Guardant breached the terms of employment by prematurely and improperly

terminating Mr. Carroll.

         78.   Mr. Carroll has suffered substantial financial harm, as well as compensatory

damages and pain and suffering, as a direct and proximate result of the breach including, without

limitation, actual damages with interest due thereupon, punitive damages, and attorneys’ fees and

costs.

                                        COUNT II
   For Age Discrimination in Violation of the Age Discrimination in Employment Act, 29
                                    U.S.C. § 621, et seq.

         79.   Plaintiff Mr. Carroll repeats and incorporates by reference the allegations contained

in the foregoing paragraphs as if set forth fully herein.

         80.   Mr. Carroll is over forty years of age and is an individual within the class protected

by the Age Discrimination in Employment Act.

         81.   In discriminating against and harassing Mr. Carroll because of his age, and

retaliating against Plaintiff for asserting his rights, Guardant violated the Age Discrimination in

Employment Act.

                                                  16
          Case 2:20-cv-03183-MAK Document 1 Filed 06/29/20 Page 17 of 23




        82.     Defendant Guardant intentionally and willfully discriminated against and harassed

Plaintiff Mr. Carroll because of his age and retaliated against Mr. Carroll because of his complaints

about discrimination and harassment by threatening him with financial damages and attorneys’ fees

liability if he pursued his claims.

        83.     Upon information and belief, Guardant’s facially neutral practices, policies, and/or

customs had a disparate impact upon employees over the age of forty at Guardant in violation of

the ADEA.

        84.     As a direct result of Defendant’s unlawful employment practices, Plaintiff has

suffered a loss of earnings, loss of future earning power, severe emotional and physiological distress

as well as back pay, front pay, and interest due thereon.

        85.     Defendant Guardant’s willful violations of the ADEA warrant an award of actual

and punitive damages, attorneys’ fees and costs, and interest.

        86.     Guardant’s conduct was outrageous, malicious, wanton, willful, and showed

reckless indifference to the interests of Mr. Carroll.

                                       COUNT III
For Sex Discrimination in Violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
                                       2000e et seq.

        87.     Plaintiff Mr. Carroll repeats and incorporates by reference the allegations contained

in the foregoing paragraphs as if set forth fully herein.

        88.     Mr. Carroll is a male individual within the class protected by Title VII of the Civil

Rights Act of 1964.

        89.     Guardant engaged in unlawful employment practices, in violation of Title VII by

discriminating against Mr. Carroll on the basis of sex.

        90.     The effect of Guardant’s unlawful employment practices was to deprive Mr. Carroll

                                                  17
          Case 2:20-cv-03183-MAK Document 1 Filed 06/29/20 Page 18 of 23




of equal employment opportunities and otherwise adversely affect his status as an employee

because of his sex.

       91.     Defendant Guardant intentionally and willfully discriminated against and harassed

Mr. Carroll because of his sex and retaliated against Mr. Carroll because of his complaints about

discrimination and harassment as to the Company’s failure to conduct a full and fair investigation

of false and defamatory claims made against him concern statements he allegedly made about

women.

       92.     Upon information and belief, Defendant Guardant’s facially neutral practices,

policies, and/or customs had a disparate impact upon male employees at Guardant in violation of

Title VII of the Civil Rights Act of 1964. For example, upon information and belief, Guardant did

not follow its own practices, policies and/or customs in handling the complaints lodged against Mr.

Carroll and did not investigate the complaints in the same manner as it handles complaints by and

against female employees.

       93.     As a direct result of Defendant’s unlawful employment practices, Plaintiff has

suffered a loss of earnings, severe emotion and psychological distress, loss of self-esteem, loss of

future earning power, as well as back pay, front pay, and interest due thereon.

       94.     Defendant Guardant’s willful violations of Title VII of the Civil Rights Act of 1964

warrant an award of actual and punitive damages, attorneys’ fees and costs, and interest.

       95.     Guardant’s conduct was outrageous, malicious, wanton, willful, and showed

reckless indifference to the interests of Mr. Carroll.

                                         COUNT IV
        For Violations of the Pennsylvania Human Relations Act, 43 P.S. § 951, et seq.

       96.     Plaintiff Mr. Carroll repeats and incorporates by reference the allegations contained

in the foregoing paragraphs as if set forth fully herein.
                                                  18
           Case 2:20-cv-03183-MAK Document 1 Filed 06/29/20 Page 19 of 23




       97.     Based on the foregoing, Defendant Guardant engaged in unlawful employment

practices in violation of the Pennsylvania Human Relations Act.

       98.     In discriminating and harassing Mr. Carroll because of his age and gender and in

retaliating against Mr. Carroll for his complaints that Guardant failed to fully and fairly investigate

the false and defamatory allegations amounted to discrimination, harassment, and retaliation,

Defendant Guardant violated the Pennsylvania Human Relations Act.

       99.     Defendant intentionally discriminated against, harassed and retaliated against Mr.

Carroll.

       100.    Defendant’s intentional violations of the PHRA warrant an award of damages to

compensate Mr. Carroll for his emotional distress suffered as a result of Defendant’s violations of

the PHRA.

       101.    As the direct result of the aforesaid unlawful employment practices engaged in by

Defendant, Plaintiff Mr. Carroll has sustained a loss of earnings, severe emotion and psychological

distress, loss of self-esteem, loss of future earning power, as well as back pay, front pay, and interest

due thereon and has incurred attorneys’ fees and costs.

       102.    Guardant’s conduct was outrageous, malicious, wanton, willful, and showed

reckless indifference to the interests of Mr. Carroll.

                                             COUNT V
                                             Defamation

       103.    Plaintiff Mr. Carroll repeats and incorporates by reference the allegations of all

previous paragraphs as fully as though the same were set forth at length herein.

       104.    Defendant Guardant, acting through its employees, agents, and representatives,

published to numerous third-parties, both inside Guardant and outside the company, salacious and

false comments alleged to have been made by Mr. Carroll.
                                                   19
          Case 2:20-cv-03183-MAK Document 1 Filed 06/29/20 Page 20 of 23




       105.    As a result of these false allegations, Mr. Carroll lost his position at Guardant and

has been unable to find new employment as a result of Guardant repeating these false and

defamatory allegations outside the company in the greater biotechnology community.

       106.    Defendant Guardant, through its agents, employees, and representatives, falsely and

maliciously repeated untrue allegations that Mr. Carroll made sexist comments in the workplace,

when in fact he had not. For example, several Veracyte employees contacted Mr. Carroll following

his termination from Guardant expressing their condolences and disbelief that Mr. Carroll would

make inappropriate comments.

       107.    The actions of Guardant have damaged the reputation of Mr. Carroll and caused him

substantial financial and non-financial injury and damaged his personal and professional standing

within the community.

       108.    Guardant’s conduct was outrageous, malicious, wanton, willful, and showed

reckless indifference to the interests of Mr. Carroll.

                                           COUNT VI
                                       Tortious interference

       109.    Plaintiff Mr. Carroll repeats and incorporates by reference the allegations of all

previous paragraphs as fully as though the same were set forth at length herein.

       110.    As mentioned above, Guardant and Mr. Carroll entered into a valid, binding, and

enforceable contract in the spring of 2019.

       111.    Upon information and belief, several employees of Guardant were aware of the

contract between Guardant and Mr. Carroll.

       112.    Upon information and belief, these employees intentionally and improperly lied to

Guardant management claiming Mr. Carroll made inappropriate statements referring to female

colleagues.
                                                  20
          Case 2:20-cv-03183-MAK Document 1 Filed 06/29/20 Page 21 of 23




       113.    These fabrications directly lead to the August 29, 2019 phone call, and ultimately,

Mr. Carroll’s termination.

       114.    To reiterate, Mr. Carroll never referred to anyone as a “chick” or a “gal,” nor does

Mr. Carroll use those terms in his regular manner of speaking. Use of this language is so plainly

and obviously outside of Mr. Carroll’s character that even Mr. Steven Collora, who had only known

Mr. Carroll for a matter of months, recognized the incongruity.

       115.    As a direct and proximate cause of the actions of the employees, Mr. Carroll suffered

a loss of earnings due under the contract with Guardant.

       116.    Guardant’s conduct was outrageous, malicious, wanton, willful, and showed

reckless indifference to the interests of Mr. Carroll.

                                           COUNT VII
                                      Fraudulent Inducement

       117.    Plaintiff Mr. Carroll repeats and incorporates by reference the allegations of all

previous paragraphs as fully as though the same were set forth at length herein.

       118.    In the Spring of 2019, following substantial and protracted negotiations, Guardant

induced Mr. Carroll to enter into an employment contract.

       119.    During the negotiating process, Guardant made numerous misrepresentations to Mr.

Carroll regarding, inter alia, Guardant’s plans for expansion, desire to have Mr. Carroll implement

his proven management techniques to vitalize an underperforming sales region, and Guardant’s

general interest in having Mr. Carroll as a long-term member of the company.

       120.    These misrepresentations were verbalized to Mr. Carroll during several meetings

with Guardant representatives, Mr. Steven Collora, Dr. Richard Lanman and Ms. Danielle Usilton.

       121.    For example, during several meetings and interviews in Florida and Texas, Guardant


                                                  21
              Case 2:20-cv-03183-MAK Document 1 Filed 06/29/20 Page 22 of 23




assured Mr. Carroll that he would have great flexibility in hiring and managing his future sales

team. Guardant made these representations because they knew Mr. Carroll was on the fence, and

they wanted him to accept their contract offer.

        122.      In reliance on these and other misrepresentations, Mr. Carroll did accept the offer.

        123.      Mr. Carroll was hesitant to accept the offer based on the reduction in compensation;

however, after looking at Guardant’s offer in the long run, Mr. Carroll reasonably thought the room

for professional growth at Guardant would be better for his career than staying at Veracyte.

        124.      This “room for growth” was nothing more than a misrepresentation by Guardant,

uttered for no other reason than to hire a stronger candidate than they could if they had told Mr.

Carroll the truth.

        125.      Mr. Carroll suffered great financial injury as a proximate cause of these

misrepresentations.

                                        PRAYER FOR RELIEF

        WHEREFORE, Bill Carroll hereby respectfully requests that this Honorable Court:

         i.       enter judgment in Plaintiff’s favor and against Defendant Guardant on all claims

                  asserted against it above in an amount in excess of $75,000;

        ii.       order appropriate equitable relief;

       iii.       ordering Defendant to compensate Plaintiff Bill Carroll with a rate of pay and

                  other benefits and emoluments of employment to which he would have been

                  entitled had he not been subjected to unlawful discrimination, harassment, and

                  retaliation, plus interest due thereupon;

       iv.        ordering Defendant to compensate Plaintiff for emotional distress suffered as a

                  result of their unlawful actions;

                                                      22
            Case 2:20-cv-03183-MAK Document 1 Filed 06/29/20 Page 23 of 23




      v.        punitive damages;

      vi.       ordering Defendant to pay Plaintiff’s attorneys’ fees; and

     vii.       grant such other and further relief as this Court deems necessary, just, and

                appropriate.



Dated: June 29, 2020                                    Respectfully submitted,

                                                        GRIESING LAW, LLC

                                                  By:       /s/ Francine F. Griesing
                                                        FRANCINE FRIEDMAN GRIESING, ESQ.
                                                        EDWARD T. FISHER, ESQ.
                                                        MELISSA HAZELL DAVIS, ESQ.
                                                        Identification Nos. 48982, 86652, & 318298
                                                        1880 John F. Kennedy Boulevard, Suite 1800
                                                        Philadelphia, PA 19103
                                                        PH: (215) 618-3720
                                                        F: (215) 814-9049
                                                        fgriesing@griesinglaw.com
                                                        efisher@griesinglaw.com
                                                        mdavis@griesinglaw.com
                                                        Attorneys for Plaintiff Bill Carroll




                                                 23
